

Execution Copy


This SIDE LETTER (this “Side Letter”), dated as of November 19, 2018, is by and
among Cushman & Wakefield plc, as the assignee of and successor in interest to
all of DTZ Jersey Holdings Limited’s interest in and obligations under the
awards referenced herein (the “Parent”), Cushman & Wakefield Global, Inc.
(individually and together, as the context requires, with the Parent and its and
their affiliates, successors and assigns, the “Company”), and Brett White
(“Executive”). Each of the Company and Executive is referred to herein as a
Party, and together the Parties.


WHEREAS, the Parties are party to a Restricted Stock Unit Grant Agreement,
entered into on May 8, 2015 (the “Performance RSU Grant Agreement”), pursuant to
which Executive has a grant of restricted stock units with respect to 2,233,792
limited liability shares of the Parent (“Common Shares” and such restricted
stock units, the “Performance RSUs”); and


WHEREAS, on each of October 5, 2015 and June 8, 2018, the Parties entered into a
side letter amending, among other things, certain of the terms applicable to the
Performance RSUs (the “PRSU Side Letters” and together with the Performance RSU
Grant Agreement, the “Existing PRSU Agreements”); and


WHEREAS, the Parties desire to amend the Existing PRSU Agreements and the terms
applicable to the Performance RSUs as set forth herein.


NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Parties hereto agree as follows.


1.Vesting and Settlement of Performance RSUs. Capitalized terms used with
respect to the Performance RSUs in this Side Letter but not defined in this Side
Letter shall have the meanings ascribed to such terms in the Existing PRSU
Agreements. The Performance RSUs shall vest and settle no later than the date
such Performance RSUs would otherwise have vested and settled pursuant to the
terms of the Existing PRSU Agreements; provided, that, if earlier than such
date, the Performance RSUs shall vest and settle as set forth herein.


a.    Subject to Section 1(e), 60% of the outstanding Performance RSUs (covering
1,340,275 Common Shares), (the “Time-Based Tranche”), shall vest and be settled
in six (6) substantially equal installments on each of May 8, 2016, 2017, 2018,
2019, 2020 and 2021, or, if earlier, on the date that the Majority Stockholder
has sold, transferred or otherwise disposed of, directly or indirectly, 100% of
the Initial Majority Stockholder Shares, whether in one transaction or series of
related or unrelated transactions for cash or Cash Equivalents, in all cases
subject to Executive remaining employed on the applicable date.


b.    Subject to Section 1(e), a percentage as set forth in the table below of
40% of the outstanding Performance RSUs (covering 893,517 Common Shares) (the
“Performance-Based Tranche”), shall vest and be settled, solely to the extent
not previously vested and settled, in the event the trailing average of the
closing stock price of the Common Shares as reported on the principal securities






--------------------------------------------------------------------------------





exchange on which the Common Shares are then listed or admitted for trading for
each day on which the exchange is open for trading during a period of 90
calendar days (the “Average Price”) is at least as set forth below:


Average Price
Vesting Percentage of the Performance Tranche
$16.70
25.0%
$19.50
37.5%
$22.30
50.0%
$25.10
62.5%
$27.80
75.0%
$30.60
87.5%
$33.40
100.0%



c.    If Executive’s employment with the Company terminates, the Performance
RSUs shall be treated as provided in the Existing PRSU Agreements, as modified
by this Section 1(c) or as otherwise expressly set forth herein.


i.    With respect to the Performance-Based Tranche, unless the Performance RSUs
subject to the Performance-Based Tranche are forfeited pursuant to clause (iv)
of this Section 1(c), in the event Executive’s employment with the Company
terminates for any reason prior to the Performance RSUs subject to the
Performance-Based Tranche becoming fully vested or being forfeited, in each case
in accordance with the provisions of Section 1(b) and the terms of the Existing
PRSU Agreements, Executive shall retain the Performance RSUs until the Majority
Stockholder has sold, transferred or otherwise disposed of, directly or
indirectly, 100% of the Initial Majority Stockholder Shares for cash or Cash
Equivalents, whether in one transaction or series of related or unrelated
transactions, at which time any Performance RSUs that have not become vested
shall be forfeited and Executive shall cease to have any rights with respect
thereto.


ii.
With respect to the Time-Based Tranche, and except as otherwise provided in
clause (iii) of this Section 1(c), in the event






--------------------------------------------------------------------------------




Executive’s employment with the Company terminates for any reason prior to the
Performance RSUs subject to the Time-Based Tranche becoming fully vested, the
vesting as set forth in Section 1(a) shall cease, and Section 1(a) shall cease
to have any force or effect, and any then-unvested Performance RSUs subject to
the Time-Based Tranche (if any) shall remain outstanding and eligible to vest
and be settled or be forfeited in accordance with the provisions of Section 1(b)
and the terms of the Existing PRSU Agreements as in effect as of immediately
prior to the date hereof.







--------------------------------------------------------------------------------





iii.
Notwithstanding anything to the contrary in this Side Letter or the Existing
PRSU Agreements, (x) in the event the Board of Directors of the Company (the
“Board of Directors”) determines that Executive will no longer serve as the
Chief Executive Officer and, as a result, Executive ceases to be employed by the
Company prior to vesting and settlement of the Performance RSUs, and (y) the
Board of Directors determines in its sole discretion that as of the date
Executive ceases to be employed (A) the Company has hired a new Chief Executive
Officer, and (B) Executive has provided a transition plan and such assistance to
the Company and such new Chief Executive Officer as the Board of Directors in
its reasonable, good faith discretion believes is necessary and appropriate to
ensure a smooth transition of the role (a “Qualifying Resignation”), the
Time-Based Tranche of the Performance RSUs that have not then vested will become
vested as of the date Executive ceases to be employed. Following the occurrence
of a Change in Control, as such term is defined in the Cushman & Wakefield plc
2018 Omnibus Management Share and Cash Incentive Plan, or a Liquidity Event, in
either case in the event the Majority Stockholders as of the date hereof cease
to hold or have the right to appoint or elect a majority of the seats on the
Board of Directors, for purposes of making the determination under prong (y) as
to whether a Qualifying Resignation has occurred in accordance with the above,
without otherwise limiting the foregoing, following Executive’s notice to the
Board of Directors of his desire to step down from the role of Chief Executive
Officer, Executive shall propose such candidates for the role as Executive deems
appropriate and the Board of Directors shall take (or have taken) all
commercially reasonable efforts to accommodate Executive’s request to step down
from the role of Chief Executive Officer within a reasonable period of time
following notice thereof, and shall consider (or have considered) any reasonable
candidate(s) for the role of Chief Executive Officer in good faith (it being
understood that the decision to and whom to appoint as a new Chief Executive
Officer shall continue to be made by the Board of Directors in its sole
discretion).



iv.
The Performance RSUs shall be forfeited if Executive’s employment or service
relationship with the Company or its subsidiaries terminates as the result of a
termination by the Company for Cause.



d.    The Performance RSUs that vest pursuant to the terms of this Side Letter
shall be settled on or as soon as reasonably practicable but in no event more
than thirty (30) days following such vesting; provided, that the portion of the
Time- Based Tranche that will vest as a result of the execution of this Side
Letter shall be settled no more than thirty (30) days following the date the
Parties execute this





--------------------------------------------------------------------------------




Side Letter. The Performance RSUs shall be settled net of Common Shares withheld
to satisfy applicable taxes and withholdings unless either (i) Executive







--------------------------------------------------------------------------------





elects prior thereto to deliver, and does timely deliver, an amount in cash
necessary to satisfy any applicable taxes and withholdings, or (ii) such net
settlement would cause the Company to be in default under or breach of the terms
of any financing or other arrangement or agreement to which the Company is a
party or to violate applicable law, in any event for purposes of this clause
(ii) as determined by the Board of Directors in good faith.


e.    The determination of the vesting of the Performance RSUs across this Side
Letter and the Existing PRSU Agreements shall be as follows:


i.    Upon each sale by the Majority Stockholder of any of its Initial Majority
Stockholder Shares for cash or Cash Equivalents, the Board of Directors will
determine the number of Performance RSUs that should have vested under each of
the Existing PRSU Agreements, if any, on an aggregate basis, taking into account
such sale and any prior sale of Initial Majority Stockholder Shares for cash or
Cash Equivalents, and without double counting.


ii.    To the extent the number of Performance RSUs that have vested previously
under this Side Letter or the Existing PRSU Agreements is less than the number
determined by the Board of Directors in clause (i) of this Section 1(e) (the
difference, expressed as a number of Performance RSUs, the “Excess PRSUs”), a
number of Performance RSUs subject to the Performance-Based Tranche equal to the
Excess PRSUs shall vest and be settled; provided, that if as of any
determination date there are fewer unvested Performance RSUs subject to the
Performance-Based Tranche than the number of Excess PRSUs, clause (iii) of this
Section 1(e) will apply. If the Performance RSUs that have vested previously
under this Side Letter and/or the Existing PRSU Agreements is equal to or
greater than the number determined by the Board of Directors in clause (i) of
this Section 1(e), then no additional Performance RSUs shall vest and be settled
as a result of the sale.


iii.    If at any time there are fewer unvested Performance RSUs subject to the
Performance-Based Tranche than the number of Excess PRSUs, a number of
Performance RSUs subject to the Time-Based Tranche equal to the difference shall
vest and settle as if such Performance RSUs were subject to the
Performance-Based Tranche, and the number of Performance RSUs that are eligible
to vest pursuant to the Time-Based Tranche shall be proportionally adjusted
downwards accordingly and substantially equally across the remaining Time-Based
Tranche vesting installments.


iv.    For the avoidance of doubt, notwithstanding anything to the contrary
herein or in the Existing PRSU Agreements, in no event shall





--------------------------------------------------------------------------------




Executive vest in more than 100% of the Performance RSUs granted pursuant to the
Performance RSU Grant Agreement.







--------------------------------------------------------------------------------





2.
Mandatory Sale.



a.    Notwithstanding anything to the contrary in Section 3(a)(i) of the June 8,
2018 side letter, the number of Common Shares underlying the Performance RSUs
that must be sold in the event of a Qualifying Disposition during the Mandatory
Sale Period shall be a number of Common Shares equal to the product of (i) the
sum of the number of Common Shares that have, as of the date of the Qualifying
Disposition (A) been delivered to Executive pursuant to the settlement thereof
and remain outstanding or (B) vested and settled or that will be settled and
delivered to Executive as a result of, or in connection with, such Qualifying
Disposition, and (ii) the Sale Fraction.


b.    Section 3(b) of the June 8, 2018 side letter is hereby deleted replaced in
its entirety by the terms of this Section 2(b). During the Mandatory Sale
Period, the provisions of Section 4(a), Section 4(b) and the last sentence of
Section 3(a)(iii) of the Stockholders’ Agreement shall not apply with respect to
the Shares received by Executive pursuant to the Performance RSUs, the Deal
RSUs, the Options and the 2015 RSUs. The Stockholders’ Agreement shall otherwise
continue in full force and effect in accordance with its terms; provided, that
with respect to any Common Shares that are delivered pursuant to the Performance
RSUs, the Deal RSUs, the Options and the 2015 RSUs, (i) Section 3(b)(i) and
(iii) of the Stockholders’ Agreement shall cease to apply from and after the
date hereof, and (ii) so long as the Company remains publicly traded on a
nationally recognized exchange, following the Mandatory Sale Period, the
Stockholders’ Agreement shall cease to apply; provided, further, that, subject
to Executive’s compliance with any retention, ownership or similar policy of the
Company, following the Lock-Up Period (as defined in the Stockholders’
Agreement) and otherwise notwithstanding anything to the contrary in Section
3(a) of the Stockholders’ Agreement, in each calendar quarter of the Mandatory
Sale Period Executive will be permitted to sell a number of Common Shares
received in settlement of the Performance RSUs, Deal RSUs, the Options and the
2015 RSUs equal to up to 5% of the highest number of such Common Shares (i) held
by Executive plus (ii) the number of Common Shares underlying vested Options, in
each case at any time in such quarter, reduced, but not below zero, by all
Common Shares sold by Executive pursuant to the provisions of Section 3(a) of
the June 8, 2018 Side Letter in the immediately preceding calendar quarter.


3.Section 1.1 of the Amended and Restated Employment Agreement, dated as of June
8, 2018, by and among the Parties (the “Employment Agreement”), and the
definition of Term therein is hereby amended to replace December 31, 2020 with
December 31, 2021.


4.Section 2.4 of the Employment Agreement is hereby amended to provide that, in
addition to the awards set forth therein, Executive will be entitled to an award
of RSUs in 2021, made at the same time and on the same vesting terms as the
annual award of RSUs made to other senior executives in 2021 (except that the
Qualifying Resignation provisions applicable to the





--------------------------------------------------------------------------------




portion of the award that is subject to time-based vesting shall be consistent
with the RSU Agreement attached to the Employment Agreement and “Cause” shall
have the meaning ascribed







--------------------------------------------------------------------------------





to such term in the Employment Agreement), with the number of Common Shares
underlying such grant equal to five million dollars ($5,000,000) divided by the
then-current fair market value of a Common Share on the date of grant,
determined by the Board of Directors in good faith.


5.Notwithstanding anything to the contrary in the Existing PRSU Agreements, if
the Performance RSUs are adjusted in accordance with the terms of such awards
upon an event or transaction to pertain and apply to securities other than
Common Shares, such adjustment, to the extent permitted by Section 409A of the
Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (“Section 409A”), shall cause the awards to pertain and apply to the
same securities that the Majority Stockholder receives in respect of Common
Shares in such event or transaction.


6.Except as expressly provided herein, the Employment Agreement, Existing PRSU
Agreements and the Stockholders’ Agreement shall otherwise remain unchanged and
in full force and effect.    Nothing herein shall constitute a breach of the
Existing PRSU Agreements or the Employment Agreement or any other agreement to
which the Company or its affiliates and Executive are a party and the Existing
PRSU Agreements, the Employment Agreement and any such other agreement shall be
amended solely to the extent necessary to effectuate the changes reflected in
this Side Letter.


7.This Side Letter shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to its principles of conflicts
of law. This Side Letter is intended to comply with or be exempt from the
requirements of Section 409A and, to the maximum extent permitted, shall be
interpreted and administered accordingly.


* * * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Side Letter to be duly
executed as of the day and year first above written.






CUSHMAN & WAKEFIELD GLOBAL, INC.
By: _/s/ Brett Soloway
Name:Brett Soloway
Title:General Counsel
CUSHMAN & WAKEFIELD PLC
By: _/s/ Brett Soloway
Name:Brett Soloway
Title:General Counsel


BRETT WHITE


By: _ /s/ Brett White   






